Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 12/11/2020. Currently, claims 1-20 are pending in the application.
  

Claim Objections

Claim 1 is objected to because of the following informalities: Where it recites “and of a same stack” in line 10 should be “are of a same stack”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 


A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUHASHI et al (US 20150357400 A1).

Regarding claim 11, Figures 17-26 of FURUHASHI disclose a method comprising: 
forming a capacitor (CP) comprising: 
forming a bottom plate (LE) of a first conductive material; 
forming an insulator layer (YZ) on the bottom plate; and 
forming a top plate (UE) of a second conductive material on the insulator layer; and 
forming a plurality of wirings (M3, only one shown but semiconductor devices includes more than one wirings, [0003] and [0059]) on a same level as the bottom plate (LE), composed of the second conductive material (of UE), wherein both the bottom plate and the plurality of wirings contact the same underlying insulator material (L3).

Regarding claim 12, Figures 17-26 of FURUHASHI disclose that the method of claim 11, wherein the plurality of wirings (M3) and the bottom plate (LE) are spaced apart by an interlevel dielectric material (L4).

Regarding claim 13, Figures 17-26 of FURUHASHI disclose that the method of claim 11, wherein the bottom plate (LE) and the plurality of wirings (M3) have a different height (based on Figure 22).

Regarding claim 14, Figures 17-26 of FURUHASHI disclose that the method of claim 11, wherein the top plate (UE) and the plurality of wirings (M3) have a same height (based on Figure 22).

Regarding claim 15, Figures 17-26 of FURUHASHI disclose that the method of claim 14, wherein the top plate (UE) and the plurality of wirings (M3) are a same continuous stack formed at different heights.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over HUANG et al (US 20190131385 A1) in view of FURUHASHI et al (US 20150357400 A1).

Regarding claim 1, Figure 2 of HUANG discloses a method comprising: 
depositing a first conductive material (320) on an underlying dielectric material (218); 
depositing an insulator material (330) on the first conductive material; 
patterning (Figure 2B) the first conductive material and the insulator material simultaneously to form a bottom plate and an insulator layer of a capacitor; 
depositing a second conductive material (342, [0058]) on the insulator layer and the underlying dielectric material; and 
patterning the second conductive material to form a top plate of the capacitor (500B, [0061]). 

HUANG does not teach patterning the second conductive material to simultaneously form the top plate of the capacitor and a plurality of wiring layers on the underlying dielectric material, wherein the plurality of wiring layers and the top plate are of a same stack.

However, FURUHASHI is a pertinent art which teaches a capacitor over a semiconductor substrate and interconnecting elements by wirings. Among capacitors, there are MIM capacitors ([0003]). Figures 17-22 of FURUHASHI teach of forming a conductive film CD3 over the a capacitor dielectric layer and patterning the conductive film to simultaneously form the top plate of the capacitor and a plurality of wiring layers (M3) on the underlying dielectric material, wherein the plurality of wiring layers (M3, only one shown but an semiconductor device has more than one) and the top plate (UE) are of a same stack in the method of forming a 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of HUANG by adding plurality of wiring by patterning the second conductive material to simultaneously form the top plate of the capacitor and the plurality of wiring layers on the underlying dielectric material, wherein the plurality of wiring layers and the top plate are of a same stack according to the teaching of FURUHASHI in order to integrate the capacitor in a semiconductor device with enhanced reliability ([0185], FURUHASHI), wherein additional wiring is required to connect the capacitor and the additional elements in the semiconductor device, and also to improve fabrication process by forming the top electrode and the wiring layer at the same time.

Regarding claim 2, Figure 2 of HUANG discloses that the method of claim 1, wherein the second conductive material (342) is deposited on the side of the patterned first conductive material (320) and insulator material (330).

Regarding claim 3, Figure 2 of HUANG does not explicitly teach that the method of claim 1, wherein the second conductive material is deposited to a thickness of about 0.25 microns.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Figure 2 of HUANG discloses that the method of claim 1, wherein the second conductive material (342) is deposited to a same thickness as the first conductive material (320) (based on the drawing).

Regarding claim 5, Figure 2 of HUANG in view of FURUHASHI teach that the  method of claim 1, wherein the top plate of the capacitor and the plurality of wiring layers comprise a same thickness (based on the Figure 22 of FURUHASHI).

Regarding claim 6, Figure 2 of HUANG in view of FURUHASHI teach that the method of claim 1, wherein the second conductive material includes a different material than the first conductive material (Figure 22 of FURUHASHI teaches that LE and UE can be different in material).

Regarding claim 7, Figure 2 of HUANG in view of FURUHASHI teach that the method of claim 1, wherein the bottom plate is decoupled from the plurality of wiring layers (Figure 22 of FURUHASHI teaches that LE and M3 are spaced apart for decoupling).


Regarding claim 8, Figure 2 of HUANG in view of FURUHASHI teach that the method of claim 7, wherein the bottom plate and the plurality of wiring layers are spaced apart from one another (Figure 22 of FURUHASHI teaches that LE and M3 are spaced apart).

Regarding claim 9, Figure 2 of HUANG in view of FURUHASHI does not teach that the method of claim 1, wherein a spacing between the plurality of wiring layers is about one-half its thickness.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Claim 16 is rejected under 35 U.S.C. 103 as being obvious over FURUHASHI et al (US 20150357400 A1) in view of HUANG et al (US 20190131385 A1).

Regarding claim 16,  Figures 17-26 of FURUHASHI  does not teach that the method of claim 15, further comprising forming at least one sidewall spacer on a sidewall of the bottom plate and interlevel dielectric material separating the at least one sidewall spacer from the plurality of wirings.

However, HUANG is a pertinent art and teaches to form sidewall spacer (328, Figure 2) of a bottom electrode of a MIM capacitor in the method of forming a MIM capacitor with reliability and low leakage ([0063]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of FURUHASHI by forming at least one sidewall spacer on a sidewall of the bottom plate and interlevel dielectric material separating the at least one sidewall spacer from the plurality of wirings according to the teaching of HUANG in order to improve reliability by reducing leakage problem ([0063] of HUANG).


Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Yeh et al (US 20070152295 A1) in view of FURUHASHI et al (US 20150357400 A1).

Regarding claim 18, Figure 1 of Yeh disclose a method comprising: 
forming a metal insulator metal (MIM) capacitor (118) comprising a bottom plate (112), an insulator material (114) on the bottom plate, and a top plate (116) on the insulator material; 
forming a plurality of wirings (115, only one shown but plurality is present in an integrated device) on a same underlying insulator material (103) as the bottom plate (112), wherein the bottom plate (112) and the plurality of wirings (115) contact the same underlying insulator material (103); 

forming interconnect structures (113 and 111) extending within the interlevel dielectric material (105) and contacting, from a top side, the top plate (116) and the bottom plate (112) of the MIM capacitor and at least one (115) of the plurality of wirings; and 
forming one or more metallized vias (111 in 103) contacting one (115) of the plurality of wirings from a bottom side.

Yeh does not teach that the plurality of wirings (115) composed of a same continuous stack as the top plate (116) of the MIM capacitor.

However, FURUHASHI is a pertinent art which teaches a semiconductor device having a capacitor, which provides enhanced reliability. A wiring and a capacitor are formed over an interlayer insulating film overlying a semiconductor substrate and another interlayer insulating film is formed over the interlayer insulating film so as to cover the wiring and capacitor. Figures 15-19 of FURUHASHI teach that a wiring layer (M3) and a top plate (UE) of a mem capacitor comprising same continuous stack.

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a method in the device of Yeh, wherein the plurality of wirings (115) composed of a same continuous stack as the top plate (116) of the MIM capacitor according to the teaching of FURUHASHI, since it has been held that choosing from a finite number of identified, predictable solutions such as using a wiring layer and the top electrode or a 

Regarding claim 19, Figure 1 of Yeh in view of FURUHASHI teach that the method of claim 18, wherein the top plate (116, Figure 1 of Yeh) and the plurality of wirings (115) are formed at different heights and of a same conductive material (Figures 15-19 of FURUHASHI).


Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Yeh et al (US 20070152295 A1) in view of FURUHASHI et al (US 20150357400 A1) as applied to claim 18 above, and further in view of HUANG et al (US 20190131385 A1).

Regarding claim 20, Figure 1 of Yeh in view of FURUHASHI do not teach that the method of claim 18, further comprising at least one sidewall spacer on the bottom plate.

However, HUANG is a pertinent art and teaches to form sidewall spacer (328, Figure 2) of a bottom electrode of a MIM capacitor in the method of forming a MIM capacitor with reliability and low leakage ([0063]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use in the method of Yeh in view of FURUHASHI by forming at least one sidewall spacer on the bottom plate according to the teaching of HUANG in order to improve reliability by reducing leakage problem ([0063] of HUANG).



Allowable Subject Matter

Claims 10 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “forming a spacer on side walls of the top plate, wherein the spacer comprises the second conductive material and is formed during the patterning of the top plate” in combination with the other limitations of claim 1.

Regarding claim 17, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: “wherein the at least one sidewall spacer, the 


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        12/03/2021